DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 08/31/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-20 rejected under 35 U.S.C. 103 as being unpatentable over Fries et al. (20170214284) in view of Darling et al. (20150288011)   
Regarding claim 1. Fries teaches an electric machine [electrical machine of Fries], comprising: 
a prime winding [it has been interpreted as any first winding thus, first winding corresponding to 24 for the ends of the (not shown) electrical hollow conductors] in fluid communication with the chamber of the non-electrically conductive manifold [¶55-¶58, 10 has been cited as the manifold, because 10 is a chamber branching into several openings];  
one or more secondary windings [secondary winding adjacent with 24 corresponding to i.e. 24] in electrical communication with the prime winding and in fluid communication with the chamber of the non-electrically conductive manifold [¶55-¶58]; 
and an electric machine terminal [18] extending through the non-electrically conductive manifold and coupled with the prime winding.  
However, Fries does not explicitly mention a non-electrically conductive manifold defining a chamber.
Darling teaches a non-electrically conductive manifold defining a chamber [¶22].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a non-electrically-conductive manifold as shown Darling in order to prevent the unwanted flow of current from the energized conductor or conducting parts that can potentially damage the electrical device.

Regarding claim 2. Fries as modified teaches the electric machine of claim 1, wherein the non-electrically conductive manifold defines a terminal port [port intended for 18 in Fries] and a plurality of winding ports [port intended for 24 in Fries], and wherein the electric machine terminal extends through the terminal port, the chamber, and one of the plurality of winding ports [limitation has been interpreted as terminals simply coupling with other terminals].  

Regarding claim 3. Fries as modified teaches the electric machine of claim 2, wherein the one or more secondary windings are connected to the non-electrically conductive manifold at respective ones of the plurality of winding ports [ports intended for 24 in Fries].  

Regarding claim 4. Fries as modified teaches the electric machine of claim 1, wherein the electric machine terminal defines one or more openings [Fries open shown in figure 1, see also figure 10 bottom view of openings] through which cooling fluid flows between the electric machine terminal and the chamber of the non-electrically conductive manifold.  

Regarding claim 5. Fries as modified teaches the electric machine of claim 1, wherein the electric machine terminal is fitted with the prime winding [Fries chamber in figure 1 shows a fitting with the cited prime winding].  

Regarding claim 6. Fries as modified teaches the electric machine of claim 1, wherein the electric machine terminal is in electrical communication with a power source [inherent power source used to power the machine in Fries], the electric machine terminal operable to carry electrical power received from the power source to the prime winding.  

Regarding claim 10. Fries as modified teaches the electric machine of claim 1, wherein the non-electrically conductive manifold is an inlet manifold [Fries discloses chamber receiving and exiting fluid].
  
Regarding claim 11. Fries as modified teaches the electric machine of claim 1, wherein the non-electrically conductive manifold is an outlet manifold [Fries discloses chamber receiving and exiting fluid].  

Regarding claim 12. Fries teaches an electric machine [electrical machine of Fries], comprising: 
a terminal port [port receiving 24 disclose but not shown ¶55], and a plurality of winding ports [24 for the ends of the (not shown) electrical hollow conductors]; a prime winding [it has been interpreted as any first winding thus, first winding corresponding to 24]; one or more secondary windings [secondary winding adjacent with 24 corresponding to i.e. 24] connected to respective ones of the plurality of winding ports, the one or more secondary windings being in electrical communication with the prime winding and in fluid communication with the chamber [chamber of device in fig 1]; and an electric machine terminal [18] extending through the terminal port, the chamber, and one of the plurality of winding ports, the electric machine terminal being connected to and in electrical communication with the prime winding and being operable to receive cooling fluid [¶55-¶58].   
However, Fries does not explicitly mention a non-electrically conductive manifold defining a chamber.
Darling teaches a non-electrically conductive manifold defining a chamber [¶22].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a non-electrically-conductive manifold as shown Darling in order to prevent the unwanted flow of current from the energized conductor or conducting parts that can potentially damage the electrical device.

Regarding claim 13. Fries as modified teaches the electric machine of claim 12, wherein the non-electrically conductive manifold has a first wall and a second wall spaced from the first wall [in Fries see figure 10 first and second wall separated by B], and wherein the terminal port is defined by the first wall and the plurality of winding ports are defined by the second wall [limitation has been interpreted as walls being coupled to the plurality of winding ports and the terminal port per applicant’s admitted drawings, those figure 10 of Fries shows similar structure as described in the limitation].  

Regarding claim 14. Fries as modified teaches the electric machine of claim 12, wherein the electric machine terminal a hollow tubular member [limitation has been interpreted as electrical machine terminal coupled to a hollow tubular member, thus see item 16 in Fries].  

Regarding claim 15. Fries as modified teaches the electric machine of claim 12, wherein cooling fluid flows through each of the one or more secondary windings and the prime winding, and wherein the cooling fluid flowing through each of the one or more secondary windings and the prime winding are electrically isolated from one another [see ¶55 to paragraph 58 in Fries].  

Regarding claim 16. Fries as modified teaches the electric machine of claim 12, wherein the non-electrically conductive manifold is formed of a non-electrically conductive composite material [¶22 Darling].  

Regarding claim 17. Fries teaches an electric machine [electrical machine of Fries], comprising: a fluid terminal port through which cooling fluid enters the chamber [16], an electrical terminal port [port receiving 24 disclose but not shown ¶55], and a plurality of winding ports [24 for the ends of the (not shown) electrical hollow conductors]; 
a prime winding [it has been interpreted as any first winding thus, first winding corresponding to 24]; one or more secondary windings [secondary winding adjacent with 24 corresponding to i.e. 24] connected to respective ones of the plurality of winding ports, the one or more secondary windings being in electrical communication with the prime winding and in fluid communication with the chamber [¶55-¶58]; and an electric machine terminal [18] extending through the electrical terminal port, the chamber, and one of the plurality of winding ports, the electric machine terminal being connected to and in electrical communication with the prime winding [¶55-¶58].  
Darling teaches a non-electrically conductive manifold defining a chamber [¶22].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a non-electrically-conductive manifold as shown Darling in order to prevent the unwanted flow of current from the energized conductor or conducting parts that can potentially damage the electrical device.

Regarding claim 18. Fries as modified teaches the electric machine of claim 17, wherein the non-electrically conductive manifold has a first wall and a second wall spaced from the first wall [in Fries see figure 10 first and second wall separated by B], and wherein the fluid terminal port and the electrical terminal port are defined by the first wall and the plurality of winding ports are defined by the second wall [limitation has been interpreted as walls being coupled to the plurality of winding ports and the terminal port per applicant’s admitted drawings, those figure 10 of Fries shows similar structure as described in the limitation].  

Regarding claim 19. Fries as modified teaches the electric machine of claim 18, wherein the plurality of winding ports include a prime winding port, and wherein the prime winding port and the electrical terminal port are aligned with one another [Fries See all ports better illustrated in figure 10].  

Regarding claim 20. Fries as modified teaches the electric machine of claim 17, wherein the electric machine terminal defines one or more openings [16 Fries] through which cooling fluid flows between the electric machine terminal and the chamber of the non-electrically conductive manifold [non-electrically conductive portion being relied from Darling, 10 has been cited as the manifold, because 10 is a chamber branching into several openings from Fries].


Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Fries et al. in view of Darling et al. and further in view of Rippel et al. (20160226327)
Regarding claim 8. Fries as modified teaches the electric machine of claim 1.
While Fries discloses a motor, Fries is silent regarding the motor comprising: a shaft rotatable about an axis of rotation; a rotor rotatable in unison with the shaft about the axis of rotation; and a stator, and wherein the prime winding and the one or more secondary windings are windings of the stator. 
Rippel teaches a shaft rotatable about an axis of rotation [¶52]; a rotor rotatable in unison with the shaft about the axis of rotation; and a stator [¶31-¶32], and wherein the prime winding and the one or more secondary windings are windings of the stator [implicit in 104, windings wrapped around the Stator, Rippel is disclose to have a three-phase machine, thus including multiple windings].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring Rippel into Fries in order to provide a more descriptive structure. 

Regarding claim 9. Fries as modified teaches the electric machine of claim 1.  While Fries discloses a motor, Fries is silent regarding the motor comprising: a shaft rotatable about an axis of rotation; a rotor rotatable in unison with the shaft about the axis of rotation; and a stator, and wherein the prime winding and the one or more secondary windings are windings of the rotor.  
Rippel teaches a shaft rotatable about an axis of rotation [paragraph 52]; a rotor rotatable in unison with the shaft about the axis of rotation; and a stator [paragraph 31 and 32], and wherein the prime winding and the one or more secondary windings are windings of the rotor [implicit in 104, windings wrapped around the Stator, Rippel is disclose to have a three-phase machine, thus including multiple windings]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring Rrippel into Fries in order to provide a more descriptive structure. 



Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839